COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00351-CV


Sarah Swanson                          §    From the 442nd District Court

                                       §    of Denton County (14-02914-158)
v.
                                       §    August 18, 2016

Town Of Shady Shores                   §    Opinion by Justice Gardner


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                   SECOND DISTRICT COURT OF APPEALS


                                   By _/s/ Anne Gardner__________________
                                      Justice Anne Gardner